Name: Commission Regulation (EEC) No 1496/77 of 4 July 1977 on communications between Member States and the Commission in the silkworm sector
 Type: Regulation
 Subject Matter: information technology and data processing;  agricultural activity;  economic policy
 Date Published: nan

 Avis juridique important|31977R1496Commission Regulation (EEC) No 1496/77 of 4 July 1977 on communications between Member States and the Commission in the silkworm sector Official Journal L 167 , 05/07/1977 P. 0008 - 0008 Finnish special edition: Chapter 3 Volume 9 P. 0027 Greek special edition: Chapter 03 Volume 18 P. 0188 Swedish special edition: Chapter 3 Volume 9 P. 0027 Spanish special edition: Chapter 03 Volume 12 P. 0226 Portuguese special edition Chapter 03 Volume 12 P. 0226 COMMISSION REGULATION (EEC) No 1496/77 of 4 July 1977 on communications between Member States and the Commission in the silkworm sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 845/72 of 24 April 1972 laying down special measures to encourage silkworm rearing (1), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 867/77 of 26 April 1977 on the granting of supplementary aid in the silkworm sector for the 1977/78 marketing year (2), and in particular Article 5 thereof, Whereas to ensure the proper functioning of the aid system referred to in Regulations (EEC) No 845/72 and (EEC) No 867/77 certain information on production and the payment of these aids should be communicated regularly by the producer Member States to the Commission; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION: Article 1 In respect of both the aid referred to in paragraph 2 (1) of Regulation (EEC) No 845/72 and the supplementary aid referred to in Article 1 of Regulation (EEC) No 867/77, producer Member States shall notify the Commission: 1. during the second month following that of the final date for lodging the application for aid: (a) of the number of applications for aid submitted during the current marketing year, (b) of the number of boxes of eggs for which the applications referred to under (a) have been made, (c) of the quantity of cocoons produced from these eggs; 2. during the month following that during which final payment of the aid for the marketing year is made, the number of boxes for which: (a) the entitlement to aid has been established, (b) the entitlement to aid has not been recognized, (c) where appropriate, the entitlement to aid has not yet been established. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 1977. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 100, 27.4.1972, p. 1. (2)OJ No L 106, 29.4.1977, p. 3.